LEASE AMENDMENT NO. 7

 

DATED:

October 4, 2007

 

BETWEEN:

QUEEN INVESTMENT COMPANY, LLC

LANDLORD

 

a Washington limited liability company

 

AND:

CELEBRATE EXPRESS, INC.

TENANT

 

a Washington corporation

 

 

By written Lease dated October 1, 2003, Tenant leased from Landlord
approximately 37,314 square feet of office and warehouse space located at 405
Business Park, 11218, 11220 and 11232 120th Avenue NE, Kirkland, Washington
98033, (hereinafter referred to as the “Premises”). By Lease Amendment No. 1,
dated March 3, 2004, Tenant leased an additional approximate 3,450 square feet
of office space bringing the total square feet to 40,764. By Lease Amendment No.
2, dated June 8, 2004, Tenant extended the lease term for space 11218. By Lease
Amendment No. 3, dated November 30, 2004, Tenant extended the lease term for
space 11218. By Lease Amendment No. 4, dated February 11, 2005, Tenant extended
the lease term for space 11218. By Lease Amendment No. 5, dated March 31, 2005,
Tenant extended the lease term for space 11218. By Lease Amendment No. 6, dated
May 31, 2005, Tenant extended the lease term for space 11218. Said documents are
hereinafter jointly referred to as the “Lease”. The Lease expires December 31,
2008.

 

Tenant now wishes to relinquish approximately 22,814 square feet of office and
warehouse space located at 405 Business Park, 11218/11220 120th Avenue NE,
Kirkland, Washington 98033.

 

NOW, THEREFORE, in consideration of the covenants and agreements contained
herein, the parties hereby mutually agree as follows:

 

1.             Commencing September 20, 2007, Tenant shall relinquish
approximately 22,814 square feet of office and warehouse space. Tenant’s total
leased area shall be reduced from approximately 40,764 to approximately 17,950
square feet of office and warehouse space (hereinafter referred to as “the
Revised Premises”).

 

2.            The Base Rent, payable monthly, for the Revised Premises shall be
according to the rent schedule as shown on the attached Exhibit B.

 

3.            Tenant shall pay to Landlord a termination fee in the amount of
$28,937.50. The termination fee shall be paid upon execution of Lease Amendment
No. 7, and shall release Tenant from any further responsibility for rent and
utilities after September 20th and for any repairs or any other expenses
associated with the relinquished square footage not specifically included in
this agreement.

 

--------------------------------------------------------------------------------



4.            Tenant agrees to rent the server room space (960 sq ft), located
in 11220 120th Ave. NE, Kirkland, WA 98033, for $1,400.00 per month beginning
July 14, 2007 and continuing through December 31, 2008 or earlier. Tenant may
relinquish the server room space (960 sq ft) and discontinue any further rent
and utilities payments related to this space upon 30 days written notice to
Landlord.

 

5.            The total security deposit for the lease is currently $19,600.00
and shall remain with Landlord as security through the lease term.

 

6.            Per the Lease Amendment No. 6 dated May 31, 2005 the Tenant agrees
to pay up to $5,000.00 to the Landlord towards demolition of the mezzanine in
the space located at 11218/11220 120th Ave. NE, Kirkland, WA 98033.

 

7.            Except as expressly modified hereby, all terms of the Lease shall
remain in full force and effect and shall continue through the extended term.

 

 

 

(Signatures on following page)

 

--------------------------------------------------------------------------------





 

IN WITNESS WHEREOF, the parties have executed this agreement as of the day and
year first written above.

 

LANDLORD:

TENANT:

 

QUEEN INVESTMENT COMPANY, LLC

CELEBRATE EXPRESS, INC.

a Washington limited liability company

a Washington corporation

 

 

By: /s/Richard Lea

By: /s/Darin White

 

Name: Richard Lea

Name: Darin White

 

Title: President

Title: Vice President – Finance

 

 

This Lease has been prepared for submission to you and your attorney. GVA Kidder
Mathews I s not authorized to give legal or tax advice. Neither Landlord nor GVA
Kidder Mathews makes any representations or recommendations as to the legal
sufficiency, legal effect or tax consequences of this document or any
transaction relating thereto. These are questions for your attorney with whom
you should consult before signing the document to determine whether your legal
rights are adequately protected.

 

 